



Exhibit 10.1


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of August 5, 2019 (the
“Effective Date”), is entered into among (a) James River Group Holdings, Ltd., a
Bermuda company (the “Company”), (b) J. Adam Abram (“Executive”) and (c) James
River Group, Inc., a Delaware corporation (“James River”).
Recitals
A.    Executive currently serves as Non-Executive Chairman of the Board of
Directors of the Company.
B.    The Company and Executive have agreed that Executive will as of the
Effective Date be employed as Executive Chairman of the Board of Directors of
the Company and Chief Executive Officer of the Company, and James River and
Executive have agreed that Executive will as of the Effective Date be employed
as Chairman of the Board of Directors of James River and Chief Executive Officer
of James River.
NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained in this Agreement, and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement hereby agree as follows:
1.    EMPLOYMENT AND TERM. Effective as of the Effective Date, (a) the Company
agrees to employ Executive as Executive Chairman of the Board of Directors of
the Company (“Board”) and Chief Executive Officer of the Company (together, for
purposes hereof, “Chairman”), and (b) James River agrees to continue to employ
Executive as Chairman of the Board of Directors of James River (“JR Board”) and
Chief Executive Officer of James River (together, for purposes hereof, “JR
Chairman”). Executive hereby accepts such employment on the terms hereinafter
set forth. The term of this Agreement shall commence as of the Effective Date
and the term of this Agreement shall end on the date immediately preceding the
second anniversary of the Effective Date, subject to the termination provisions
of Section 6. The term of this Agreement shall thereafter be automatically
renewed for additional 18-month periods unless written notice to the contrary
shall be given by either party to the other not less than 180 days prior to the
end of the initial or any renewal term that the term shall not thereafter be
renewed (“Non-Renewal Notice”), subject to the termination provisions of Section
6. The initial term plus any renewals thereof shall hereafter be referred to as
the “Term.”
2.    COMPENSATION.
(a)    Executive shall be paid a base salary at the rate of not less than
$850,000 per year, payable in periodic installments in accordance with James
River’s normal payroll practices.
(b)    For each fiscal year during the Term in which Executive is employed by
the Company as of the last day of such fiscal year, Executive shall be eligible
to receive a discretionary bonus (each, a “Bonus”) in an amount as the Board
(other than Executive), in its discretion, may determine based on Executive’s
performance during such fiscal year, which Bonus shall be paid on or before
March 15 of the subsequent fiscal year. Executive's target cash bonus for each
calendar year he is employed through the end of the year will be 100% of his
base salary, provided that the determination of whether Executive will be
awarded a cash bonus and the amount of the cash bonus will be determined by the
Board in its discretion, provided, however, for any bonus awarded for 2019 the
base salary will be prorated to be $344,658. In addition, Executive shall be
eligible to participate in any long-term incentive plan of the Company (“LTIP”)
in effect from time to time. For long term incentive equity grants, Executive
will have a target equity grant equivalent in value to 100% of his base salary
for each calendar year he is employed through the end of the year, provided that
the determination of whether Executive will be awarded an LTIP equity award and
the amount of the award will be determined by the Board in its discretion.
Options to acquire common shares (the “Shares”) of the Company will be valued
using a Black Scholes valuation model, and restricted share units (“RSUs”) of
the Company will be valued based upon the closing price of the Company’s
publicly traded Shares on the day of the grant.
(c)    Within ten business days following the Effective Date, Executive shall
receive a one-time equity award of RSUs of the Company in an amount equal to
$850,000 (based upon the closing price of the Company’s publicly traded common
stock on the Effective Date). The RSUs will vest and the restrictions shall
lapse in substantially equal installments of whole shares on each of the first
two anniversaries of the Effective Date, subject to Executive’s continued
employment on such dates. The RSUs shall be subject to the terms of an award
agreement acceptable to the Company and consistent with the Company’s equity.





--------------------------------------------------------------------------------





(d)    Following the close of each fiscal year of the Company during the Term,
the Board shall review Executive’s performance during such fiscal year and
decide whether to increase Executive’s base salary within 60 days after receipt
of the Company’s audited financial statements for such fiscal year.
(e)    Executive shall also be entitled, during the Term to participate in all
retirement, disability, pension, savings, health, medical, dental, insurance,
and other fringe benefits or plans of the Company generally available to
executive employees of the Company Group (as defined below) as recommended by
Executive. Such benefits shall specifically include, at the Company’s expense:
(i)    a total of six weeks of paid vacation per annum (not subject to
rollover);
(ii)    coverage under the Company’s current health care insurance plans,
including coverage for Executive’s dependents, on the same terms and conditions,
including any required payment of premiums or other costs by Executive, as are
applicable to other executive employees;
(iii)    coverage under the Company’s group term life and accidental death and
dismemberment and long term disability coverage, all on the same terms and
conditions, including any required payment of premiums or other costs by
Executive, as are applicable to other executive employees; and
(iv)    business expense reimbursement for all reasonable business expenses upon
the presentation of reasonably itemized statements of such expenses in
accordance with the Company’s policies and procedures. The amount of expenses
eligible for reimbursement pursuant to this Agreement, including with respect to
Section 3 below, during any tax year of Executive shall not affect the expenses
eligible for reimbursement in any other tax year. The right to reimbursement
provided in this Agreement, including with respect to Section 3 below, is not
subject to liquidation or exchange for another benefit. In no event shall the
reimbursement of an eligible expense under this Agreement, including
reimbursements of expenses described in Section 3 below, occur later than the
earlier of (i) six months from the date of incurrence and (ii) the end of the
calendar year following the calendar year in which such expense was incurred.
(f)    All payments and compensation under this Agreement shall be subject to
all required withholdings and deductions, and such deductions as Executive may
instruct the Company to take that are authorized by applicable law.
(g)    Executive acknowledges that to the extent required by applicable law or
written company policy adopted by the Board to implement the requirements of
such law (including without limitation Section 304 of the Sarbanes Oxley Act and
Section 954 of the Dodd Frank Act), any bonus and other incentive compensation
(if any) shall be subject to any clawback, forfeiture, recoupment or similar
requirement (“Clawback Rights”) as the Board may determine in its sole
discretion is necessary or desirable to implement such law or policy. Holdings
may only exercise Clawback Rights with respect to any bonus and other incentive
compensation received during the three completed fiscal years immediately
preceding the date on which Holdings is required to prepare an accounting
restatement and, if applicable, any transition period resulting from a change in
fiscal year within or immediately following the three completed fiscal years.
3.    Temporary Housing and Transportation Expenses.
(a)    The Company shall provide Executive with transportation, in accordance
with the Company’s policies, to locations to which Executive may be required to
travel in order to perform his duties hereunder. In addition, to the extent that
Executive is required to perform services in Bermuda, the Company shall provide
Executive with temporary housing or a customary temporary housing allowance
approved by the Board or a designated committee thereof.
(b)    The Company hereby agrees that from time to time Executive may travel on
chartered aircraft in connection with the performance of his duties hereunder.
Such aircraft may be owned by others, or may be a plane that is owned by a
company of which Executive is the sole shareholder and which is managed by an
aircraft management company in which Executive has no ownership interest. When
chartering a plane in connection with his duties hereunder, the Company will pay
lease rates consistent with those that have been charged in the past but in no
event higher than the lease rates charged by such aircraft management company to
unrelated third parties. The Company further agrees that Executive may continue
to charter planes for business travel as is reasonably necessary to efficiently
carry out his duties.
4.    Tax Gross-Up Payments.
(a)    To the extent that Executive incurs or is required to pay or have
withheld any United States Federal, state or local income, FICA, FUTA and other
similar taxes (the “U.S. Taxes”) with respect to the payments and benefits





--------------------------------------------------------------------------------





provided under Section 3 above or this Section 4(a), the Company shall, subject
to Section 4(c) below, provide Executive with a gross-up payment (“US Gross-Up
Payment”) so that the net amount received and retained by Executive, after
taking into account withholdings and payments for such U.S. Taxes, equals the
amount that he would have received had there been no U.S. Taxes on such payments
and benefits.
(b)    To the extent that Executive incurs or is required to pay or have
withheld any Bermuda social services, health, income or payroll taxes (the
“Bermuda Taxes”) with respect to any payments or benefits contemplated by this
Agreement, the Company shall, subject to Section 4(c) below, provide Executive
with a gross-up payment (the “Bermuda Gross-Up Payment” and, together with the
US Gross-Up Payment, the “Gross-Up Payment”) in amount equal to (x) the excess,
if any, of (A) the sum of the Bermuda Taxes actually imposed on Executive and
the U.S. Taxes actually imposed on Executive on the compensation and benefits
payable under this Agreement (net of all tax credits and deductions arising from
the payment of such Bermuda Taxes and U.S. Taxes) over (B) the taxes that would
have been imposed on Executive if the compensation and benefits were earned
solely in Chapel Hill, North Carolina and subject solely to U.S. Taxes plus (y)
any Bermuda Taxes or U.S. Taxes imposed on the payments provided in this Section
4(b) so that the net amount received and retained by Executive, after taking
into account withholdings and payments for such taxes (and any available tax
credits and deductions), equals the net amount that he would have received and
retained had there been no Bermuda Taxes and had the payments and benefits
provided under this Agreement (other than under this Section 4(b)) been earned
in Chapel Hill, North Carolina and subject to only U.S. Taxes (assuming that all
such payments and benefits were subject to U.S. Tax).
(c)    For U.S. Taxes and Bermuda Taxes required to be collected by withholding
by the Company Group, such Gross-Up Payment shall be paid contemporaneously with
the withholding. For U.S. Taxes and Bermuda Taxes required to be paid by
Executive (such as quarterly estimated or extension tax payments, and payments
required to be included with a tax return), such Gross-Up Payment shall be paid
by the Company to Executive no later than the later of: (i) two days prior to
the due date for such payment and (ii) five (5) days after the receipt by the
Company of a written request for payment from Executive accompanied by a
calculation in reasonable detail of the Gross-Up Payment, provided that
Executive’s U.S. tax return reflecting such payments must be filed by Executive
and such written request for payment must be made, in all cases, no later 60
days prior to the end of the taxable year of Executive beginning after the
taxable year of Executive in which the Executive is required to remit the taxes
to which such Gross-Up Payment relates, provided that the Executive timely
remitted such taxes to the relevant tax authorities. Within 60 days after the
earlier of (i) the filing of his U.S. federal, state and local tax returns for a
taxable year or (ii) the last date for the filing of the last such return,
including all available extensions, Executive shall furnish to the Company a
statement, prepared by a certified public accounting firm, and based upon such
filed tax returns and other available information, and any tax returns filed
with Bermuda, in reasonable detail, as to the proper amount of the Gross-Up
Payment for such taxable year (the “Final Gross-Up Amount”). Prior to payment,
the Company shall have the right to review and dispute all such calculations and
statements and have a certified public accountant selected by the Company review
such calculations and statements and Executive shall provide such accounting
firm with full access to all supporting documentation, including any related tax
returns; provided that such accounting firm agrees that it will keep such return
confidential and not share it with the Company. The Company shall have no right
to see or review any tax return of Executive. If the Gross-Up Payments received
by Executive with respect to any taxable year are less then the Final Gross-Up
Amount, the Company shall pay to Executive such deficiency within forty-five
(45) days of demand, provided that such demand is received at least 60 days
prior to the end of the taxable year of Executive beginning after the taxable
year of Executive in which the Executive is required to remit the taxes to which
such Gross-Up Payment relates, provided that the Executive timely remitted such
taxes to the relevant tax authorities. If the Gross-Up Payments received by
Executive with respect to such taxable year are greater than the Final Gross-Up
Amount, Executive shall return such excess to the Company within five (5) days
of the determination of the Final Gross-Up Amount.
5.    DUTIES. Executive shall perform all duties normally associated with the
position of Chairman and such other reasonable duties as may be assigned to him
by the Board, and all duties normally associated with the position of JR
Chairman and such other reasonable duties as may be assigned to him by the JR
Board. In his capacity as Chairman, Executive shall report solely and directly
to the Board. In his capacity as JR Chairman, Executive shall report solely and
directly to the JR Board. Executive will devote sufficient working time,
attention, and energies as is necessary to carry out and fulfill his duties and
responsibilities under this Agreement. Executive agrees to abide by all policies
applicable to employees of the Company Group adopted by the Board, including
without limitation any tax or other guidelines relating to business activities
within the United States. Executive represents that he is able and willing to
engage in international travel as is necessary to perform his duties as Chairman
and to further the Company’s business interests. Executive may, with the
permission of the Board (which permission shall not be unreasonably withheld),
perform duties for and receive compensation from business ventures in addition
to the Company and James River, but in no event may Executive perform duties for
and receive compensation from any Competitive Business (as defined in Section
7(c)(ii) below). During the Term, Executive shall serve as a member of the Board
and the JR Board and may serve as an officer of any of the Company’s Affiliates
(as defined herein), without additional compensation.





--------------------------------------------------------------------------------





6.    CONFIDENTIAL INFORMATION AND PRIVILEGED INFORMATION.
(a)    Executive will not at any time during the Term or thereafter:
(i)    reveal, divulge, or make known to any person, firm, or corporation or use
for his personal benefit or the benefit of others (except the Company and any of
its direct or indirect subsidiaries (hereinafter referred to as “Affiliates,”
and the Company, together with such Affiliates, the “Company Group”)), directly
or indirectly, any confidential or proprietary information received or developed
by him during the course of his employment. For the purposes of this Section
6(a)(i) confidential and proprietary information (“Confidential Information”)
shall be defined to mean (1) all historical and pro forma projections of loss
ratios incurred by the Company Group; (2) all historical and pro forma actuarial
data relating to the Company Group; (3) historical and pro forma financial
results, revenue statements, and projections for the Company Group; (4) all
information relating to the Company Group’s systems and software (other than the
portion thereof provided by the vendor to all purchasers of such systems and
software); (5) all information relating to the Company’s unique underwriting
approach; (6) all information relating to plans for acquisitions of any business
entities or blocks of business; (7) non-public business plans; (8) all other
information relating to the financial, business, or other affairs of the Company
Group including their customers; and (9) any information about any shareholder
of the Company or any of its Affiliates or employees that has been furnished to
Executive as a result of his position with the Company. Section 6(a)(i) shall
not apply to Executive following the termination of his employment with the
Company Group with respect to any Confidential Information known or made
generally available to the general public or within the industry; or
(ii)    reveal, divulge, or make known to any person, firm, or corporation, or
use for his personal benefit or the benefit of others (except the Company
Group), directly or indirectly, the name or names of any Customers (as defined
in Section 7 below) of the Company Group, nor will he reveal, divulge, or make
known to any person, firm, or corporation or use for his personal benefit or the
benefit of others (except the Company Group), directly or indirectly, any trade
secrets or any knowledge or information concerning any business methods or
operational procedures engaged in by the Company Group (collectively,
“Privileged Information”); provided, however, the restrictions set forth in this
Section 6(a)(ii) shall not apply to Executive following the termination of his
employment with the Company Group with respect to any Privileged Information
known or made generally available to the general public or within the industry.
(b)    Notwithstanding any provision of this Agreement to the contrary, under 18
U.S.C. §1833(b), “An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that (A) is made (i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.” Nothing in this Agreement or any other
policy of the Companies is intended to conflict with this statutory protection,
and no director, officer, or member of management has the authority to impose
any rule to the contrary
7.    NON-COMPETITION.
(a)    Executive acknowledges and agrees that as Chairman (i) he has
responsibilities for and is directly involved in developing customer goodwill
and relationships for the benefit of the Company Group; (ii) he has knowledge of
the Company Group’s Confidential Information and Privileged Information, and has
been and will be compensated for the development, and supervising the
development, of the same and (iii) he has unique insight into and knowledge of
the skills, talents and capabilities of the Company Group’s key employees.
Executive also acknowledges and agrees that at the inception of his employment
with the Company it was agreed that he would be bound by noncompetition
restrictions similar to those set forth herein, and furthermore, execution of
this Agreement provides changes in the terms and conditions of his employment
favorable to Executive that constitute sufficient consideration for Executive’s
agreement to the noncompetition restrictions set forth in this Section 7.
(b)    Executive agrees that during his employment by the Company, and for the
restricted period (“Restricted Period”) after his employment with the Company
ceases, he will not:
(i)    compete against the Company Group by engaging in, or by assisting any
other person or entity to engage in, or by having an ownership interest in, any
Competitive Business in the Territory (as defined below);
(ii)    compete against the Company Group by soliciting any Customer of the
Company Group to provide any goods or services in competition against the
Company Group;





--------------------------------------------------------------------------------





(iii)    induce or persuade any Customer of the Company Group not to do business
with, or to switch business from, the Company Group;
(iv)    solicit, or assist others in soliciting, Key Employees (as defined
below) to either leave the Company Group or to engage in a Competitive Business.
(c)    For purposes of this Agreement, the following capitalized terms shall
have the meanings set forth below:
(i)     “Restricted Period” shall mean eighteen (18) months, unless a court of
competent jurisdiction determines that such period is overbroad or unenforceable
in which case it shall mean either one year, six months, or three months,
whichever period is the maximum enforceable Restricted Period.
(ii)    “Competitive Business” shall mean the business of acquiring, holding,
and/or operating excess and surplus lines insurance companies, and any other
material business that the Company Group is engaged in as of the date of this
Agreement and as the business of the Company Group evolves during the Term;
provided, however, that if a court of competent jurisdiction determines that
such definition is overbroad or unenforceable, it shall be further limited to
the business of the Company Group regarding which Executive had Confidential
Information or Privileged Information during the last year of the Term, and if
this narrowed definition is still deemed by such court to be overbroad or
unenforceable, it shall be further limited to business of the Company Group
under Executive’s management and control during the last year of the Term;
(iii)    “Territory” shall mean Bermuda and each and every state or other United
States jurisdiction (“State(s)”) where the Company Group is licensed or admitted
at the end of the Term and/or is then in the process of seeking to be licensed;
provided, however, that if a court of competent jurisdiction determines that
such definition is overbroad or unenforceable, it shall be further limited to
Bermuda and States with respect to which Executive had Confidential Information
or Privileged Information regarding the Company Group’s business or operations
during the last year of the Term, and if this narrowed definition is still
deemed by such court to be overbroad or unenforceable, it shall be further
limited to Bermuda and States where Executive conducted, or supervised the
conduct of, Company Group business during the last year of the Term;
(iv)    “Customer” shall mean any customer of the Company Group that purchased
products or services from the Company during the last year of the Term;
provided, however, that if a court of competent jurisdiction determines that
such definition is overbroad or unenforceable, it shall be further limited to
customers about which Executive either had Confidential Information or
Privileged Information or personal or management responsibility for customer
contact or service, and if this narrowed definition is still deemed by such
court to be overbroad or unenforceable, it shall be further limited to customers
of the Company Group with which Executive had direct contact during the last six
months of the Term;
(v)    “Key Employees” shall mean any executive, managerial, sales, marketing,
or supervisory level employees of the Company Group under Executive’s management
authority during the last year of the Term.
(d)    The restrictions contained in this Section 7 shall not prevent the
purchase of ownership by Executive of not more than 3% of the securities of any
class of any corporation, whether or not such corporation is engaged in any
Competitive Business, which are publicly traded on any securities exchange or
any “over the counter” market or held through an ownership interest in a private
equity or investment firm otherwise permitted pursuant to Section 7(e) below.
(e)    Notwithstanding the foregoing, nothing contained in this Agreement shall
prohibit or restrict Executive, during the Restricted Period and thereafter,
from engaging in the business of, assisting any other person or entity engaging
in the business of, or having an ownership interest in, in each case as an
employee, consultant, partner or otherwise, any private equity or investment
firm which invests in financial institutions, in each case so long as
Executive’s activities, interest, and association with any such private equity
or investment firm does not in any way relate to any Competitive Business (other
than through ownership of 3% or less of the securities of any corporation
engaged in any Competitive Business, which are held through an ownership
interest in such private equity or investment firm or its affiliated investment
funds) and Executive does not use or disclose Confidential Information or
Privileged Information in connection with such activities .
8.     TERMINATION. Executive’s employment hereunder shall terminate under the
following circumstances:
(a)    Termination for Cause. Upon the approval of not less than such number of
members of the Board of Directors of the Company constituting 75% of the entire
Board, excluding entirely from such calculation Executive and any other member
of management serving on such Board, who will be excused from voting (such
approval, “Supermajority





--------------------------------------------------------------------------------





Approval”), the Company may terminate the employment of Executive for Cause at
any time by providing written notice to Executive specifying the cause of the
termination. For the purposes of this Agreement, “Cause” shall mean that: (i)
Executive willfully violated Sections 6 or 7 of this Agreement; (ii) Executive
grossly neglected his duties hereunder; (iii) Executive was convicted of a
felony or a crime involving moral turpitude (meaning a crime that includes the
commission of an act of depravity, dishonesty, or bad morals); (iv) Executive
has committed an act of dishonesty, fraud, or embezzlement against the Company
Group; or (v) Executive willfully and/or knowingly breached this Agreement in
any material respect or willfully and/or knowingly violated the Company’s
operating guidelines.
In the event that the Company provides written notice of termination for Cause,
Executive shall first be entitled to cure any violation of Sections 6 or 7 of
this Agreement or any alleged neglect of his duties within 30 days of receiving
written notice from the Company specifying in detail the factual basis for its
belief that Executive willfully violated Sections 6 or 7 of this Agreement or
grossly neglected his duties hereunder. Following expiration of the opportunity
to cure, the Company shall provide Executive with the opportunity to meet with
the Board to address the allegations. Executive may be represented by counsel at
this meeting. Following the completion of Executive’s presentation, the Board
(other than Executive, if Executive is a member of the Board) shall deliberate.
If Supermajority Approval is obtained a second time, the Company shall terminate
Executive for Cause.
If the employment of Executive is terminated for Cause, Executive’s salary and
right to receive fringe benefits shall terminate on the date of the final vote
by the Board, as applicable, to terminate Executive.
(b)    Company Failure to Renew or Termination Without Cause. Upon Supermajority
Approval, the Company may terminate the employment of Executive at any time
without Cause or may elect to have the Term of this Agreement expire.
(c)    Executive Failure to Renew or Termination Without Good Reason. Executive
shall have the right to elect to have the Term of this Agreement expire. In
addition, upon the date one year and one day following the Effective Date and
any date thereafter, Executive shall have the right to terminate employment
hereunder without Good Reason by providing the Company with a written notice of
termination at least 90 days prior to his Termination Date.
(d)    Termination by Executive for Good Reason. Executive may, at his option,
terminate this Agreement for Good Reason. “Good Reason” shall mean the
occurrence of any one or more of the following events without the prior consent
of Executive:
(i)    The assignment to Executive of any duties inconsistent in any material
adverse respect with his position, authority, or responsibilities, or any other
material adverse change in such position, including titles, authority, or
responsibilities;
(ii)    The failure of the Company and James River to continue to provide
Executive with substantially similar compensation, or perquisites or benefits
under the Company’s benefit programs; provided that, with respect to perquisites
or benefits provided to substantially all salaried employees of the Company, any
amendment, modification, or discontinuation of any plans or benefits that
generally affect substantially all salaried employees of the Company shall not
be deemed to constitute Good Reason;
(iii)    The Company’s or James River’s requiring Executive to be based at any
office or location more than 35 miles from the location at which he performed
services for James River when he previously served as Chief Executive Officer of
the Company (it being understood that Executive shall be required to have an
office in and to discharge certain duties in Bermuda); or
(iv)    Any breach by the Company or James River of any of the provisions of
this Agreement or any failure by the Company to carry out any of its obligations
hereunder;
and, in each case, the failure by the Company or James River, as applicable, to
cure such condition within the 30 day period after receipt of written notice
from Executive specifying in detail the factual basis for his belief that he has
Good Reason to resign (“Good Reason Notice”). Executive must deliver a Good
Reason Notice within 30 calendar days after the initial existence of a Good
Reason condition, and, if the Company or James River, as applicable, fails to
timely cure such Good Reason condition, Executive must terminate his employment
with both the Company and James River within one year after the initial
existence of such Good Reason condition, and any failure by Executive to timely
comply with either of these requirements shall constitute a waiver of
Executive’s right to resign for Good Reason for such condition.





--------------------------------------------------------------------------------





(e)    Termination due to Death or Disability. Upon Supermajority Approval, the
Company may terminate Executive’s employment if he is prevented from performing
his responsibilities under this Agreement for a consecutive period of six months
or longer during any 12-month period of the Term hereof, by reason of any
accident, illness, or mental, or physical disability. Executive’s employment
hereunder shall terminate upon his death.
9.    COMPENSATION AND BENEFITS UPON TERMINATION; INFORMATION RIGHTS.
(a)    In the event that the Company terminates Executive’s employment without
Cause or elects to have the Term of this Agreement expire in connection with the
Executive’s termination of employment, or if Executive terminates his employment
for Good Reason:
(i)    as soon as practicable following such termination but no later than ten
(10) days after the Termination Date (as defined below), the Company shall pay
to Executive his accrued but yet unpaid base salary earned through the
Termination Date and any accrued, but unused vacation pay through the
Termination Date (the “Accrued Obligations”);
(ii)    Within 45 days following the Termination Date, the Company shall
reimburse Executive for reasonable expenses incurred, but not paid prior to the
Termination Date;
(iii)    Any accrued but unpaid obligations of the Company pursuant to Section 4
shall be paid in accordance with Section 4;
(iv)    subject to the execution and delivery of a mutual release (which release
shall in no way alter or result in the waiver of the post-termination
restrictions set forth in Sections 6 and 7 above) in a form acceptable to
Executive and the Company within 45 days after the Termination Date (the
“Release Expiration Date”), which release has not been revoked, Executive is
entitled to receive:
(1)    a gross amount equal to $70,833.33 per month, subject to any applicable
deductions and withholdings, for a period of 36 months after the Termination
Date, which shall be paid in periodic installments in accordance with the
Company’s normal payroll practices in place at the time of such termination,
with such installments commencing on the first payroll cycle on or after the
60th day after the Termination Date unless such amount is required to be delayed
pursuant to Section 11 below;
(2)    the continuation at the Company’s expense of coverage under all plans,
insurance policies, and other fringe benefits described in Section 2 above, for
a period of 12 months after the Termination Date, to the extent such
post-employment coverage is authorized by such plans, provided, however if
post-employment coverage is not authorized under such health insurance plan,
then the Company will pay Executive the premium cost for health insurance
coverage that the Company would have paid if Executive had continued being a
participant in such health insurance plan during the applicable 12 month period;
and
(3)    any discretionary bonus to which Executive is entitled on the Termination
Date, which shall be paid in a lump sum on the normal bonus payment date.
(v)    In the event that Executive fails to execute the Release on or prior to
the Release Expiration Date, Executive shall not be entitled to any payments or
benefits pursuant to Section 9(a)(iv). Notwithstanding the foregoing, if the
Release could become effective during the calendar year following the calendar
year of the Termination Date, then no such payments that constitute “deferred
compensation” under Internal Revenue Code Section 409A shall be made earlier
than the first day of the calendar year following the calendar year of the
Termination Date.
(b)    If Executive’s employment is terminated by the Company for Cause or due
to death or disability, or if Executive terminates his employment with the
Company without Good Reason or by failing to renew the terms of this Agreement
pursuant to Section 1:
(i)    within ten days following the Termination Date, the Company shall pay to
Executive the Accrued Obligations;
(ii)    within 45 days following the Termination Date, the Company shall
reimburse Executive for reasonable expenses incurred, but not paid prior to the
Termination Date; and





--------------------------------------------------------------------------------





(iii)    any accrued but unpaid obligations of the Company pursuant to Section 4
shall be paid in accordance with Section 4.
(c)    Except for payments provided under Sections 9(a)(i), 9(a)(ii), 9(a)(iii)
and 9(b), all compensation and benefits paid pursuant to this Section 9 shall
cease and Executive shall promptly return any amount paid under Section 9(a)(iv)
to the Company if Executive violates any of the terms of Sections 6 or 7 above
during the Restricted Period, and the Company shall not be required to provide
Executive with any information described in Section 9(e). In addition to these
remedies, the Company shall have all other remedies provided by this Agreement
and by law for the breach of Sections 6 or 7 above.
(d)    For purposes of this Agreement, “Termination Date” means the date of
Executive’s “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
promulgated thereunder (“Section 409A”).
10    COOPERATION. Executive agrees that, upon reasonable notice and without the
necessity of the Company obtaining a subpoena or court order, Executive shall
provide reasonable cooperation in connection with any suit, action or proceeding
(or any appeal from any suit, action or proceeding), or the decision to commence
on behalf of the Company any suit, action or proceeding, and any investigation
and/or defense of any claims asserted against any of the Company’s or its
Affiliates’ current or former directors, officers, employees, shareholders,
partners, members, agents or representatives of any of the foregoing, which
relates to events occurring during Executive’s employment hereunder by the
Company as to which Executive may have relevant information (including but not
limited to furnishing relevant information and materials to the Company or its
designee and/or providing testimony at depositions and at trial), provided that
with respect to such cooperation occurring following termination of Executive’s
employment, the Company shall reimburse Executive for expenses reasonably
incurred in connection therewith and shall schedule such cooperation to the
extent reasonably practicable so as not to unreasonably interfere with
Executive’s business or personal affairs. Notwithstanding anything to the
contrary, in the event the Company requests cooperation from Executive after his
employment with the Company has terminated and at a time when Executive is not
receiving any severance pay from the Company, Executive shall not be required to
devote more than 40 hours of his time per year with respect to this Section 10,
except that such 40 hour cap shall not include or apply to any time spent
testifying at a deposition or at trial, or spent testifying before or being
interviewed by any administrative or regulatory agency.
11.    409A COMPLIANCE. This Agreement shall be interpreted and administered in
a manner so that any amount or benefit payable hereunder shall be paid or
provided in a manner that is either exempt from or compliant with the
requirements Section 409A and applicable Internal Revenue Service guidance and
Treasury Regulations issued thereunder (and any applicable transition relief
under Section 409A). Notwithstanding anything else contained in this Agreement
to the contrary, if Executive is a “specified employee” under the Company’s
specified employee policy as in effect on the Termination Date, or if no such
policy is then in effect, within the meaning of Section 409A, any payment
required to be made to Executive hereunder upon or following the Termination
Date shall be delayed until after the six-month anniversary of Executive’s
“separation from service” (as such term is defined in Section 409A) to the
extent necessary to comply with, and avoid imposition on Executive of any
additional tax, interest, or penalty imposed under, Section 409A. Should
payments be delayed in accordance with the preceding sentence, the accumulated
payment that would have been made but for the period of the delay shall be paid
in a single lump sum during the ten-day period following the six-month
anniversary of the Termination Date. For purposes of this Agreement, the terms
“termination of employment”, “Termination Date”, or any similar terms shall
refer to the Executive’s “separation from service” or date of “separation from
service” within the meaning of Section 409A. Each payroll period payment
described in Section 9(a)(iv)(1) shall be treated as a separate payment for
purposes of Section 409A
12.    UNIQUENESS OF SERVICES; ACKNOWLEDGEMENTS. Executive acknowledges that the
services to be rendered under the provisions of this Agreement are of a special,
unique, and extraordinary character; involve access to and development of
Confidential Information and Privileged Information; involve developing and
protecting customer relationships and goodwill; and that it would be difficult
or impossible to replace such services and that, by reason thereof, Executive
agrees and consents that if he violates any of the provisions of this Agreement,
the Company, in addition to any other rights and remedies available under this
Agreement or otherwise, shall be entitled to an injunction to be issued by a
court of competent jurisdiction restricting Executive from committing or
continuing any violation of this Agreement.
13.    FURTHER ACKNOWLEDGEMENTS. Executive further acknowledges and agrees that
the restrictions contained in Sections 6 and 7 above are reasonable and
necessary to protect the legitimate interest of the Company Group, in view of,
among other things, the short duration of the restrictions; the narrow scope of
the restrictions; the Company Group’s interests in protecting its proprietary,
trade secret, Confidential Information, and Privileged Information (which
Executive agrees has a useful life of more than one year) and its customer
relationships and goodwill; Executive’s background and capabilities which will
allow him to seek and accept employment without violation of the restrictions;
Executive’s substantial





--------------------------------------------------------------------------------





equity interest in the Company Group; and Executive’s entitlements under this
Agreement. If any provision contained in Sections 6 or 7 above is adjudged
unreasonable by a court of competent jurisdiction in any proceeding, then such
provision shall be deemed modified as provided in Sections 6 or 7 above or by
reducing the period of time during which such provision is applicable and/or, if
applicable, the geographic area to which such provision applies, to the extent
necessary for such provision to be adjudged reasonable and enforceable.
14.     NOTICES. Any notices provided for or permitted by this Agreement shall
be in writing and shall be deemed to have been duly given when delivered in
person or three (3) days after it is mailed if delivered by registered or
certified mail, return receipt requested, postage prepaid, addressed to the
party for whom intended at such party’s address set forth below or to such other
address as such party may designate by notice in writing given in the manner
provided below
To Executive:
J. Adam Abram
[Redacted]
Chapel Hill, NC 27514
To James River:
James River Group, Inc.
1414 Raleigh Road, Suite 405
Chapel Hill, NC 27517-3600
To the Company:
James River Group Holdings, Ltd.
Attn: The Secretary
Clarendon House
2 Church Street
Hamilton HM 11 Bermuda

15.    SECTION HEADINGS. The section heading in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.
16.    ENTIRE AGREEMENT; AMENDMENTS; COUNTERPARTS. This Agreement constitutes
the entire agreement and understanding between Executive and the Company with
respect to the subject matter hereof and shall supersede any and all other prior
agreements and understandings, whether oral or written, relating thereto or the
employment of Executive by the Company and/or James River. This Agreement may
not be rescinded, modified, or amended, unless an amendment is agreed to in
writing signed by Executive and by an officer of the Company specifically
authorized by the Board (other than Executive) and by an officer of James River
(other than Executive), and any waiver shall be set forth in writing and signed
by the party to be charged. This Agreement may be executed in any number of
counterparts, including by facsimile, each of which shall be an original, but
all of which together shall constitute one and the same instrument.
17.    PARTIAL INVALIDITY. The invalidity or unenforceability, by statute, court
decision, or otherwise, of any term or condition of this Agreement shall not
affect the validity or enforceability of any other term or condition hereof.
18.    GOVERNING LAW. This Agreement shall be construed and administered in
accordance with the laws of Bermuda, without regard to the principles of
conflicts of law which might otherwise apply.
19.    ASSIGNABILITY. This Agreement may not be assigned by Executive, and all
its terms and conditions shall be binding upon and inure to the benefit of the
Company and its successors. Successors to the Company shall include, without
limitation, any corporation or corporations acquiring, directly or indirectly,
all or substantially all of the assets of the Company whether by merger,
consolidation, purchase, or otherwise and such successor shall thereafter be
deemed the “Company” for purposes hereof.
20.    DISPUTE RESOLUTION.
(a)    Arbitration. In the event of disputes between the parties with respect to
the terms and conditions of this Agreement, such disputes shall be resolved by
and through an arbitration proceeding to be conducted under the auspices of the
American Arbitration Association (or any like organization successor thereto) in
either Bermuda or the city of Raleigh, North Carolina; provided, however, that
either party may seek temporary, preliminary, and or permanent injunctive relief
with respect to appropriate matters (including, without limitation, enforcement
of Sections 6 and 7 above) without resort to arbitration. Such arbitration
proceeding shall be conducted pursuant to the commercial arbitration rules
(formal or informal) of the American Arbitration Association in as expedited a
manner as is then permitted by such rules (the “Arbitration”). Both the
foregoing agreement of the parties to arbitrate any and all such claims, and the
results, determination, finding, judgment, and/or





--------------------------------------------------------------------------------





award rendered through such Arbitration, shall be final and binding on the
parties to this Agreement and may be specifically enforced by legal proceedings.
This Section 20(a) is without prejudice to the Executive’s statutory right to
complain to an employment inspector and/or employment tribunal under Bermuda’s
Employment Act 2.
(b)    Procedure. Such Arbitration may be initiated by written notice from
either party to the other which shall be a compulsory and binding proceeding on
each party. The Arbitration shall be conducted by an arbitrator selected in
accordance with the procedures of the American Arbitration Association. Time is
of the essence of this arbitration procedure, and the arbitrator shall be
instructed and required to render his or her decision within thirty (30) days
following completion of the Arbitration.
(c)    Venue and Jurisdiction. Any action to compel arbitration hereunder or
otherwise relating to this Agreement shall be brought exclusively in either a
Bermuda court or a state court or federal court located in the City of New York,
New York; provided that, with respect to an action brought in New York, if a
federal court has jurisdiction over the subject matter thereof, then such action
shall be brought in federal court, and the Company and Executive hereby
irrevocably submit with regard to any such action or proceeding for itself and
in respect to its property, generally and unconditionally, to the jurisdiction
of the aforesaid courts.
(d)    Waiver of Jury Trial. IN THE EVENT OF ANY LITIGATION WITH RESPECT TO ANY
MATTER CONNECTED WITH THIS AGREEMENT OR THE AGREEMENTS OR TRANSACTIONS
CONTEMPLATED HEREUNDER ALL OF THE PARTIES HERETO WAIVE ALL RIGHTS TO A TRIAL BY
JURY.
21.    JOINT OBLIGATIONS. Both the Company and James River are jointly liable
for all payment obligations of the Company pursuant to this Agreement, and James
River may satisfy the Company’s obligations to provide benefits to Executive
pursuant to Sections 2(b) and 2(c) of this Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.
JAMES RIVER GROUP
HOLDINGS LTD.
By: /s/ Sarah C. Doran
Name: Sarah C. Doran    
Title: Chief Financial Officer
JAMES RIVER GROUP, INC.
By: /s/ Sarah C. Doran
Name: Sarah C. Doran
Title: Chief Financial Officer
EXECUTIVE
/s/ J. Adam Abram
Name: J. Adam Abram





